                                                           JS-6
1
2
3
4                        UNITED STATES DISTRICT COURT

5          CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

6
     ULFRIDO GONZALEZ,                                  Case No. EDCV 18-1761 JGB
7                                                                 (SHKx)
                                           Plaintiff,
8
9                 v.
                                                              JUDGMENT
10   COSTCO WHOLESALE CORPORATION,
     et al.,
11
12                                     Defendants.

13
14
     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
15
16
17         Pursuant to the Order filed concurrent herewith, the Motion for Summary
18   Judgment by Defendant Costco Wholesale Corporation is GRANTED. Plaintiff
19   Ulfrido Gonzalez’s complaint against Defendant is DISMISSED with prejudice.
20
           Judgment is entered in favor of Defendant.
21
22
23   Dated: July 23, 2019

24
25
26                                          THE HONORABLE JESUS G. BERNAL
                                            United States District Judge
27
28
